Citation Nr: 1218417	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  07-09 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for degenerative joint disease of the right shoulder status post biceps tenotomy and capsulotomy, with scars, prior to February 17, 2009.  

2.  Entitlement to an evaluation in excess of 30 percent for right shoulder arthroplasty, previously evaluated as degenerative joint disease of the right shoulder status post biceps tenotomy and capsulotomy with scars, beginning on April 1, 2010.  

3.  Entitlement to an initial evaluation in excess of 10 percent for status post left knee meniscectomy and anterior cruciate ligament reconstruction, with degenerative joint disease and scars, for manifestations other than instability of the left knee.  

4.  Entitlement to a compensable evaluation for left knee instability associated with status post left knee meniscectomy and anterior cruciate ligament reconstruction, with degenerative joint disease and scars, prior to June 10, 2010.  

5.  Entitlement to an evaluation in excess of 10 percent for left knee instability associated with status post left knee meniscectomy and anterior cruciate ligament reconstruction with degenerative joint disease and scars beginning on June 10, 2010.  

6.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease and stenosis of the lumbar spine with history of laminectomy with scar.  

7.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy, right lower extremity associated with degenerative joint disease and stenosis of the lumbar spine with history of laminectomy with scar.  

8.  Entitlement to an initial compensable evaluation for scars, left knee, residual of anterior cruciate ligament tear and low back, residual of laminectomy L4-5 associated with status post left knee meniscectomy and anterior cruciate ligament reconstruction with degenerative joint disease and scars prior to January 25, 2012.  

9.  Entitlement to an evaluation in excess of 20 percent for scars, left knee, residual of anterior cruciate ligament tear and low back, residual of laminectomy L4-5 associated with status post left knee meniscectomy and anterior cruciate ligament reconstruction with degenerative joint disease and scars beginning on January 25, 2012.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from January 1985 to February 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  

In a February 2010 hearing before the Board, the Veteran raised the issue of entitlement to service connection for a cervical spine disorder, to include as secondary to a right shoulder disorder.  This issue has not been developed for appellate review and is therefore referred to the RO for appropriate disposition.  The Board referred this issue to the RO in the Introduction to its May 2010 Remand but has not been addressed.  

The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC.


REMAND

I.  Procedural Posture And Scope Of Appeal 

The Veteran's appeal of the benefit granted by the RO in its October 2005 rating decision, with regard to his claims of entitlement to disability compensation benefits for a lumbar spine disorder, a right shoulder disorder, and a left knee disorder, encompasses all disability ratings for the various manifestations of those service-connected disorders.  That VA later grants additional, separate disability ratings during the appeal period does not place upon the Veteran an additional burden of initiating a new appeal or appeals.  

VA received the Veteran's claim of entitlement to service-connection for low back, right shoulder, and left knee disabilities in March 2005, approximately one week after he was separated from active service.  In October 2005, the RO issued a rating 

decision in which it granted service connection for right shoulder, left knee, and lumbar spine disabilities.  Specifically, the RO granted service connection for degenerative joint disease of the right shoulder status post biceps tenotomy and capsulotomy and assigned a 10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5010; left knee meniscectomy and anterior cruciate ligament reconstruction and assigned a noncompensable evaluation under 38 C.F.R. § 4.71, Diagnostic Code 5099-5010, degenerative joint disease and stenosis of the lumbar spine with history of laminectomy, and assigned a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5242; and surgical scar on left knee and assigned a noncompensable  evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7804.  Service connection and all evaluations were effective from February 24, 2005, the day following the date of his separation from active service.  

In September 2006, VA received the Veteran's notice of disagreement.  He indicated disagreement with and an intent to appeal the evaluations assigned for degenerative joint disease of the right shoulder status post biceps tenotomy and capsulotomy, left knee meniscectomy and anterior cruciate ligament reconstruction, and degenerative joint disease and stenosis of the lumbar spine with history of laminectomy.  He did not indicate disagreement with or an intent to appeal the evaluation assigned for surgical scar on left knee.  

Following issuance of a January 2007 statement of the case, the Veteran filed a VA Form 9, "Appeal to the Board of Veterans' Appeals," perfecting his appeal of the evaluations assigned for degenerative joint disease of the right shoulder status post biceps tenotomy and capsulotomy, left knee meniscectomy and anterior cruciate ligament reconstruction, degenerative joint disease, and stenosis of the lumbar spine with history of laminectomy.  Accordingly, the Board has jurisdiction as to disability evaluations applicable or potentially applicable to any and all manifestations of his service-connected right shoulder, left knee, and lumbar spine conditions, with the exception of surgical scar on the left knee.  Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that once a claimant files a notice of disagreement with an RO decision assigning a particular rating, subsequent RO decisions assigning higher but less than the maximum available benefit do not abrogate the 

appeal because the claimant is "presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded"); cf. Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (explaining that separate disability ratings are to be awarded for separate and distinct manifestations of a service-connected disorder).  

In June 2008, the RO issued a rating decision increasing the initial evaluations assigned for the Veteran's service-connected right shoulder, left knee, and lumbar spine conditions.  In that decision, the RO assigned a 20 percent evaluation for disability of the Veteran's right shoulder, a 10 percent evaluation for disability of the Veteran's left knee, and a 10 percent evaluation for disability of the Veteran's lumbar spine, effective February 24, 2005.  

The June 2008 rating decision recharacterized the service-connected right shoulder disability from degenerative joint disease of the right shoulder status post biceps tenotomy and capsulotomy, to degenerative joint disease of the right shoulder status post biceps tenotomy and capsulotomy with scars.  The VA rating decision further recharacterized the service-connected lumbar spine disability from degenerative joint disease and stenosis of the lumbar spine with history of laminectomy, to degenerative joint disease and stenosis of the lumbar spine with history of laminectomy with scar.  The service-connected left knee meniscectomy and anterior cruciate ligament reconstruction was recharacterized as left knee meniscectomy and anterior cruciate ligament reconstruction with scar.  The VA rating decision also eliminated the separate noncompensable evaluation for the surgical scar on left knee.  

The VA rating decision dated in June 2008 also changed the diagnostic code designation under which the evaluations were assigned, assigning the service-connected right shoulder evaluation under the provisions of Diagnostic Code 5201; the left knee evaluation under the provisions of Diagnostic Code 5260; and the lumbar spine evaluation under the provisions of Diagnostic Code 5242.  See 38 C.F.R. § 4.71a (2011).  

Following the Board's May 10, 2010 Remand, two additional rating decisions were issued with regard to the disorders currently on appeal.  In June 2011, a VA rating decision a 100 percent evaluation was granted based on a right shoulder arthroplasty, effective February 17, 2009, followed by a 30 percent evaluation effective April 1, 2010.  See 38 C.F.R. § 4.71a, Diagnostic Code 5051 (2011).  

The VA rating decision dated in June 2011, granted a separate evaluation for left knee instability associated with status post left knee meniscectomy and anterior cruciate ligament reconstruction with degenerative joint disease and scars, and assigned a 10 percent evaluation, effective June 10, 2010.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  

The June 2011 rating decision granted a separate evaluation for right lower extremity radiculopathy associated with degenerative joint disease and stenosis of the lumbar spine with history of laminectomy with scar, and assigned a 10 percent evaluation, effective February 24, 2005.  See 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2011). 

In the June 2011 rating decision, it was noted that the decision involving the Veteran's right shoulder disorder was a partial grant and his appeal as to that issue remained in appellate status.  The rating decision found that the decisions regarding his left knee and lumbar spine disorders were inextricably intertwined with the issues on appeal to the Board.  

In February 2012, a rating decision granted a 20 percent evaluation for scars, left knee, residual of anterior cruciate ligament tear and low back, residual of laminectomy L4-5 associated with status post left knee meniscectomy and anterior cruciate ligament reconstruction with degenerative joint disease and scars, effective January 25, 2012.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).  

When the Veteran appealed the evaluations assigned for his service-connected right shoulder, left knee, and lumbar spine disorders he was seeking the maximum benefits available by statute and regulation.  This included compensation benefits 

for any and all manifestations of those disorders.  As to the left knee scar, the separate noncompensable evaluation due to the scar was incorporated into the evaluation assigned to the service-connected left knee disorder in the June 2008 rating decision.  This effectively placed disability due to the scar on appeal.  

In summary, the Board to the conclusion that it has jurisdiction over all of the issues listed on the title page of the instant document.  Esteban v. Brown, 6 Vet. App. 259 (1994); AB v. Brown, 6 Vet. App. 33 (1993).  When the Veteran initiated this appeal, he was seeking the maximum benefit available for any and all manifestations of his service-connected right shoulder, left knee, and lumbar spine disorders.  Any and all separate and distinct manifestations of those service-connected disorders shown during the appeal period are part and parcel to this appeal.  

II.  Non-Compliance With May 2010 Remand

The Board's May 2010 Remand confers on the Veteran the right, as a matter of law, to compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In May 2010, the Board remanded the issues of entitlement to increased initial evaluations for the Veteran's service-connected right shoulder, left knee, and low back disabilities.  In that Remand, the Board directed that the Veteran must be afforded an orthopedic and neurologic examination(s) to determine the severity of those disabilities.  The Board directed that the orthopedic examiner must conduct full range of motion studies on these joints, and must record the range of motion on clinical evaluation, in terms of degrees.  The Board also directed that, if there was clinical evidence of pain on motion, the orthopedic examiner must indicate the specific degree of motion at which such pain began.  

In June 2010, the Veteran underwent the requested examinations.  The examiner conducted range of motion studies of the Veteran's left knee, right shoulder, and low back.  The examination report demonstrated objective evidence of pain on motion of the left knee, right shoulder and low back; however, the examiner did not state the specific degree of motion at which pain began for any of these joints.  

In its May 2010 Remand, the Board directed that the same range of motion studies must be repeated after at least 10 repetitions and after any appropriate weight-bearing exertion.  This was not accomplished.  Rather, the examiner answered preformatted questions in the examination form as to whether there was additional limitation after 3 repetitions.  There is no indication that the requested 10 repetitions were carried out or whether weight bearing exertion was appropriate and considered.   

In its May 2010 Remand, the Board directed that after neurologic examination, the examiner must specifically state whether any neurologic manifestations found to be related to the Veteran's service-connected left knee, low back, and right shoulder disabilities result in complete or incomplete paralysis of any nerve.  The June 2010 examination report includes the statement "Note:  Neuro disorders misc template/examination is not indicated symptoms are of a radiculopathy associated w low back condition."  The examination report documents neurologic findings with regard to the Veteran's low back disability; however, it is not shown that a neurologic evaluation of the left lower extremity or right upper extremity was accomplished, nor does the examiner indicate findings on the required tests if one was conducted.  

In the May 2010 Remand, the Board directed that with respect to any surgical scars resulting from treatment of the Veteran's left knee, low back, and right shoulder disabilities, the examiner must describe the location and size of each scar, and state whether each scar was superficial, caused limitation of motion, was unstable, or was painful on examination.  The June 2010 examination did not comply with this directive.  The Veteran was afforded a skin examination in January 2012, which identified the size and location of the surgical scars of the right shoulder, left knee, and lumbar scars.  A medical history section notes the Veteran's reports of painful lumbar and left knee scars and non-painful right shoulder scars.  There are, however, no findings as to whether any of the scars were painful on examination.  Nor are there findings as to whether the scars were superficial or caused limitation of motion.  

As there has not been compliance with the Board's May 2010 Remand, another remand is necessary.  See Stegall, 11 Vet. App. at 271 (holding that where "the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance.").  

As already noted, pursuant to the June 2011 rating decision, service-connected right shoulder disorder was evaluated under a different diagnostic code than it was when the Board issued its May 2010 Remand.  38 C.F.R. § 4.30 (2011).  Under that diagnostic code, a 100 percent evaluation is assigned for one month following implantation of prosthesis to commence after initial grant of the one month total rating assigned following hospital discharge.  Ratings are then assigned based on whether certain criteria are met and based on whether it is the major or minor shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5051.  The major or minor shoulder is determined by handedness.  38 C.F.R. § 4.69 (2011).  June 1991 and  March 2000 reports of medical history document that the Veteran is right handed.  Hence, his right shoulder is subject to the ratings for the major shoulder.  

Under the criteria found at Diagnostic Code 5051, a 60 percent evaluation is assigned for chronic residuals consisting of severe, painful motion or weakness in the affected extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5051.  An evaluation can also be assigned for intermediate degrees of residual weakness, pain or limitation of motion, rate by analogy to Diagnostic Codes 5200 and 5203; the minimum evaluation is 30 percent.  Id.  Diagnostic Code 5200 provides criteria for rating ankylosis of the scapulohumeral articulation and Diagnostic Code 5203 provides criteria for rating impairment of the clavicle or scapula, to include dislocation, joint nonunion and joint malunion.  See 38 C.F.R. § 4.71a (2011).  

The Board does not find that the criteria under which the Veteran's right shoulder disorder is now evaluated abrogates the May 2010 Remand directives.  It does however, require findings as to whether the Veteran's service-connected right 

shoulder disorder results in severe, painful motion or weakness in the affected extremity.  

III.  Regulations For Rating Scars

The Veteran filed his claim in 2005 and since that time the regulations addressing disability evaluations for scars were revised, effective October 23, 2008.  See 38 C.F.R. § 4.118; 73 Fed. Reg. 54708, 54710 (September 2008).  It was specified that the amendment would only apply to all applications for benefits received by VA on or after October 23, 2008.  Id.  As the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in his case.  The amendment allows for a Veteran to request a review of a scar disability under the revised criteria irrespective of whether the Veteran's disability has increased since the last review.  Id.  However, no such request has been made.  

IV.  Missing Photographs

In the January 2012 examination report, the examiner indicated that photographs of the Veteran's scars were obtained and were uploaded to "VISTA."  Those photographs are not associated with the evidence of record.  As the photographs are part of the examination results they must be associated with the evidence of record on remand.  

V.  Supplemental Statement Of The Case

The Veteran has not been provided with an adequate supplemental statement of the case.  A supplemental statement of the case is to inform the appellant of any material changes in, or additions to, the information included in the statement of the case or any prior supplemental statements of the case.  38 C.F.R. § 19.31 (2011).  In February 2012, a supplemental statement of the case was issued but did not address the evaluations assigned to the service-connected scars or the service-connected right lower extremity radiculopathy.  On remand, if any benefit sought is not 

granted in full, the Veteran and his representative should be provided with an adequate supplemental statement of the case; such supplemental statement of the case.  

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded an orthopedic and neurologic examination(s) to determine the current severity of his service-connected left knee, low back, and right shoulder disabilities.  The claims file and all records on Virtual VA be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All indicated testing must be conducted, including a thorough orthopedic and neurologic examination of the Veteran's left knee, low back, and right shoulder.  The orthopedic examiner must conduct full range of motion studies on all joints listed above.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees.  If there is clinical evidence of pain on motion, the orthopedic examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least 10 repetitions and after any appropriate weight-bearing exertion.

With regard to the Veteran's left knee, the examiner must state whether there is any instability, dislocated or removed semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  With regard to the Veteran's right shoulder, the examiner must state whether there is 

any ankylosis, impairment of the humerus, impairment of the clavicle or scapula, and whether his service-connected right shoulder condition results in severe, painful motion or weakness in the affected extremity.  With regard to the Veteran's low back, the examiner must state whether the Veteran has ankylosis, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or intervertebral disc syndrome.  If intervertebral disc syndrome is found, the examiner must state whether the Veteran experiences incapacitating episodes, defined as periods of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  If the Veteran is found to experience incapacitating episodes, the examiner must estimate the total duration of the episodes over the previous 12 months.

Then, after reviewing the Veteran's complaints and medical history, the orthopedic examiner must render an opinion as to the extent to which the Veteran experiences functional impairments due to his left knee, low back, and right shoulder disabilities, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to any service-connected musculoskeletal disorder.  

With respect to any surgical scars resulting from treatment of the veteran's left knee, low back, and right shoulder disabilities, the examiner must describe the location and size of each scar, and state whether it is superficial, causes limitation of motion, is unstable, or is painful on examination.  

After a neurologic examination, the examiner must specifically state whether any neurologic manifestations found to be related to the Veteran's service-connected left knee, low back, and right shoulder disabilities result in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  Any neurologic abnormalities associated with the Veteran's low back disorder, including, but not limited to, bowel or bladder impairment, must be reported.  

A complete rationale for all opinions expressed, to include citation to specific medical documents in the claims file and supporting clinical findings, must be included in the examination report.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.  

2.  The RO must notify the Veteran that it is his responsibility to report for the VA examinations scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of the scheduled VA examination must be placed in the Veteran's claims file.  

3.  The RO must associate with the claims file the photographs of the Veteran's scars that were obtained pursuant to the January 2012 examination with the evidence of record.  All data, including any photographs, obtained during the requested examinations must be associated with the evidence of record.  

4.  After completing the above actions, the RO must readjudicate the Veteran's claims on appeal, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  In doing so, the RO must consider whether separate or increased ratings for scars and for any neurological and/or orthopedic manifestations found to exist are warranted for any of the disabilities on appeal.  The RO must also consider whether separate or increased ratings for the Veteran's left knee disability are warranted based on limitation of extension, limitation of flexion, and instability.  If any benefit on appeal remains denied, the Veteran must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

